Citation Nr: 1708964	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post aortic insufficiency due to bacterial endocarditis, with bovine aortic valve replacement and possible transient congestive heart failure (claimed as heart murmur, congestive heart failure, and aortic valve replacement).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

This case was previously before the Board in July 2014, when it was remanded for further development, to include obtaining specifically identified VA treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

About a month after the Veteran was notified that his appeal had been re-docketed at the Board, he submitted a VA Form 21-22 in favor of Arkansas Department of Veterans Affairs in October 2014.  However, Disabled American Veterans has continued to act on the Veteran's behalf, to include an August 2016 brief and the March 2017 correspondence.  As the 21-22 for Arkansas Department of Veterans Affairs was validly receive and completed, the Board lists them on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran had requested a videoconference Board hearing, which was scheduled for October 12, 2011.  The Board hearing was rescheduled on several occasions, at the Veteran's request, for November 8, 2011, January 12, 2012, October 16, 2013, and then November 6, 2013.  The Veteran failed to appear at the November 2013 videoconference Board hearing, and did not assert any good cause for such failure.  

After the prior remand in July 2014, a September 2014 letter from the Board notified the Veteran that his appeal had been returned to the Board's docket.  Subsequently, in October 2014, the Veteran submitted a handwritten request for either a Travel Board or Video Conference hearing, on the form entitled "request for expedited processing."  The Board requested clarification of this request through the Veteran's representative.  In March 2017, the representative submitted a motion for remand, asserting that the Veteran wished to have the matter remanded for a Travel Board or videoconference hearing, whichever is soonest available.

In light of the multiple attempts in the past to schedule the hearing, without success, the Board advises that the RO/AOJ make every effort to consult with the Veteran in scheduling the hearing on remand at a mutually convenient time.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board or Video Conference hearing, whichever is available soonest.  Every effort should be made to schedule the hearing at a time and place convenient for the Veteran.  The Veteran should be reminded that he must provide good cause for any future rescheduling or for any failure to appear at the scheduled hearing.  



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



